The Surrogate.
Edward De Witt, trustee under the last will and testament of Margaret W. Pirnie, deceased, for several cestui que trusts therein named, presents his accounts as trustee, and asks for their settlement, and raises a question as to the commissions to which he is entitled.
There can be no question that the act of 1866 (vol. 1, Session Lems, p. 231), amending the Bevised Statutes, gives full commissions to a trustee upon each accounting. Its language is clear and positive:
“On all such accountings, the Surrogate shall allow to the trustee, or trustees, the same compensation for his services, by way of commissions, as are allowed by law to executors’ and administrators.”
The obvious meaning is, that on each accounting executors’ commissions are to be allowed, and no discretion in this respect is left to the Surrogate. The language used is compulsory. The Surrogate “ shall allow.”
I must conclude, that if a trustee settles his accounts annually before the Surrogate, he is entitled to fall commissions under this act upon each accounting.